                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )
                                           )     CASE NO. 4:20-MJ-004
FLOYD THOMPSON                             )


             ORDER ON MOTION FOR LEAVE OF ABSENCE

      Before the Court, is defense counsel’s Motion for Leave of Absence for the

date of May 1, 2020. Good cause having been shown, the Motion is hereby granted.

      SO ORDERED this WKday of 0DUFK, 2020.


                                                 ____________________
                                                 ______________________
                                                 Christopher
                                                  Christophher L. Ray
                                                 United States Magistrate Judge
                                                 Southern District of Georgia
                                                 Savannah Division
